In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00245-CV

IN THE GUARDIANSHIP OF JAMES                  §   On Appeal from Probate Court No. 1
ALTON TITUS, AN INCAPACITATED
PERSON                                        §   of Tarrant County (2018-GD00180-1)

                                              §   September 30, 2021

                                              §   Opinion by Chief Justice Sudderth



                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we render a judgment that the order granting the bill of review

and the corrected order are void due to lack of jurisdiction, that these orders are

vacated, and that the bill of review proceeding is dismissed.

      It is further ordered that appellee Simmons Bank shall pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

By __/s/ Bonnie Sudderth________________
   Chief Justice Bonnie Sudderth
           OPINION INFORMATION TO PUBLISHERS

                  From the Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
CASE DOCKET NUMBER:              02-20-00245-CV

NAME OF CASE:                    IN THE GUARDIANSHIP OF
                                 JAMES ALTON TITUS, AN
                                 INCAPACITATED PERSON




DATE OPINION FILED:              SEPTEMBER 30, 2021

DATE REHEARING FILED:



TRIAL COURT:                     PROBATE COURT NO. 1

TRIAL COURT JUDGE:               HON. CHRIS PONDER

COUNTY:                          TARRANT



ATTORNEY FOR APPELLANT:          THOMAS F. HARKINS, JR.
                                 WHITAKER, CHALK, SWINDLE &
                                 SCHWARTZ PLLC
                                 FORT WORTH, TX

ATTORNEY FOR APPELLEE:           DAVID BAKUTIS
                                 R. DYANN MCCULLY
                                 BETH HAMPTON
                                 FORT WORTH, TX